Citation Nr: 0709662	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-34 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for residuals 
of a left ankle sprain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial increased rating for residuals 
of a right ankle sprain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1983 to May 
1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

It appears that in May 2003 the veteran filed service 
connection claims for neck, left wrist and index finger 
disorders.  A December 2003 duty to assist letter was sent 
regarding these claims.  The current status of these claims 
is unclear and the Board hereby refers the matter to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2005 statement, the veteran's representative 
indicated that the veteran's ankles continue to deteriorate 
and that he is currently under the care of a physician and 
participates in a physical therapy program at the VA Medical 
Center in Memphis.  The veteran's last VA examination of 
record was in July 2004.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Accordingly, the case must be 
returned to the RO for such an examination.  Any outstanding 
pertinent treatment records should be obtained.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions may be pertinent in the present appeal and 
the case is being remanded, notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided that 
includes an explanation as to the type of evidence that is 
needed to establish both disability ratings and effective 
dates.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
    
2.  The veteran should be asked to 
identify any pertinent outstanding 
treatment records.  Any necessary 
authorization forms should be signed by 
the veteran.  Afterwards, the RO should 
obtain any newly identified records as 
well as treatment records from the VA 
Medical Center in Memphis. 

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected right and left ankles.  
It is imperative that the claims file be 
made available to the examiner in 
connection with the examination.  The 
examination should include any diagnostic 
tests or studies for an accurate 
assessment of the disorders.  Examination 
findings should be reported to allow for 
evaluation of the disabilities under 
applicable VA rating criteria to include 
range of motion evaluations.  It should 
also be indicated whether there is any 
additional functional loss due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability; or 
incoordination.  

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



